Exhibit Anchor Funding Services, LLC Enters into a Senior Accounts Receivable Credit Facility with Greystone Commercial Services L.P. of up to a Maximum of $9 Million BOCA RATON, Fla., Dec. 2 /PRNewswire-FirstCall/ Anchor Funding Services, Inc. (OTC Bulletin Board: AFNG) is pleased to announce that its operating subsidiary, Anchor Funding Services, LLC, has entered into a $7 million senior Accounts Receivable (A/R) Credit Facility with a maximum amount of up to $9 million with lender approval.This funding facility is based upon Anchor's submission and approval of eligible accounts receivable. This facility replaces our current Textron facility and provides for increased flexibility to finance factoring advances and working capital needs. The agreement contains customary representations and warranties, certain covenants, events of default and limitation, among other provisions. Morry F.
